eo ONT Le STATES eee CONRT

WELLIEAM LER Geant 1

PLACNTOEE
SPEC rin COLLECTION SERNIL

a “n DEFENSE

 

mer,

 
  

ABUSG
z, FRDEOL ONESTTON- 1334

a WHAT BR Ti
VaSEFTek OF WE ores ae aay ts

MZELCATELONS OF
THR. DED ICR EPING-
GRANT TW ILLZIWOts

Yes UNDE IZ. THRE C30)

TOF MELT IAET

DICATH LS Ponce’
ZOUHBUs, Taps

'S: DEPT or Justren

FILED

east En Form NEARLY Ty
an MESSTLE DEFENSE AGENCY ¥RES Sy
+ mame LEP NDANTS (TT ee
a HOS NoT
oT Te oF LLLTNOFS TH RES PonsES
DERENDINT on A aMENT FLL (44 TIOIVS,

TO Mr, GRY TS

(9) THz DISTRICT alle is resprerron PURSUANT

108 2S UL TE (LYD An

MiG GRONT HAs 4 CLAIM y
(2) UiS, CONST 4. rN KY

D AB USL 1391061 p),
NDER US, Const AINENS Wj

CONST: AMEND UI. AND US, CONST,
SB AMEND Viv.

THE US, DEPARTMENT OF wus

TICk (pos) WAIVED Soveg

CIGN
(Q IMnwseTy BY Removing 16-Cv-2245, LPC 2267, a

CENTICME
7 AND L9-Cv~ 2000 7S THE LLLINOLS Cir
Pesach ‘Brom THR SRVENTH CLRCOLT OF Llc LNOLS:.

OP pe

  
TH COMMANDER- IN-CHIEE CRoNYLD REDGRK) DIRECT Rp
um SE TH SCRE TURY OF DEFENSE CREM T Eg

() MR Gynt IN THe RASRINENT OF Tie PENTAGON To

      
 

~~
ee Cs

hare PREDICT NUCLEAR

TRCKS.

 

bolLogpe ,
UNT Tep rey em oy RAND oe TH
T Tie 417 Teneonne ne OF DCF ENsE* WETNESS
RLS ATHCcS,

(190!s +

TLE Hy

D TLL two: HAT SueMETL Me, GAN
. FS CENTRBL DEST 7
qi TY Bererne me, GRANTS Fam oe PT vue’ PF ECR
Du CRC ERS | AND SuPERVE SoS ol PERS: TRH ps

NV
D AcT Tens, OF he GRANT Ts ae CR T THe. WokDs

“GORY ke, Me prs

OF 7, DT STAR |
Diz, Geant; 2 WOULD HAVE Sz

LN 2004, TH mes,
, 00%, THE U,S, Dene.
/ 1S¢ DEPALTMENT ge py
7a) POL ‘ DFE ce
(io) Hh, BND GREGORT Ic. HWerRers " SET-Up" } om E “Tnors STHIF

DREVENG UNDE. THE INFLUENCE Cyr) Wege

Case sanevenoaree 2» ven 1 Filed 09/12/19 Page 2 of 17
TULNOLS STWTE POLICE Treaoopele Tle PRICK
G3 Farry to MLRANITZE Me Gen] AND FATLED te
OR THIN BD WAHZLANT to DieawW Mle GIOANTS IeLoap.

ne en me, one Toopkie Tick Perce TsSuep
ON TRAFETC SP rh NOVEMRE. OF aon neon

THE S :
BR ANGP MON COINTY STATES ATTORNEYS OFEroR (tu. LNors)

i __
[- aa MULT We DOL CASES GRINST np, GRANT S
> TRAEETC STap IN NOVEMBER 6 2009 amine

(19 THe Tyee STOP WAS ENGINERR '
f OF Hts DeIVeKrs LECENSE, me

(19) me Gent wis DRE,

ie) GREGERY Ie, Hn
RRZS ONDERmr ‘
BY @LLDING W 17H Inn, Glance ve ven Grynts LaGy DEFENSE

MR, C
B Veovs Metcwe cen SEO MOLE THEN SeVENC
or becey ENG HY, Ole TH le OFFICER OF THE Seve ‘
2NSk WOULD SEND OMEONE, % RAPE me, Geenr

Mr, Gi — lon)
/j JILGNT WAS Foktep 74 }
800% UNTEY 30 : D1 KT GAY Kiam Dk Em Bk. OF

@ GRzGoer k, Hoerrs DIRECTED Ine 6
o 0) { ; i c kz, CG Al € } f 4
TO DRE THe RNHME OFF mR ERANTS Tee NES ,)
GREGORN Ic Ui _ IMENT -ACCO) 8
3 simi & GRUNT AN LNCoRREy - S OP lam REST

YAN
—~ PRE SREPT ION ms CT Corer tee pepo
SRECTFON T DEMTENTSH Inf, Gunns ieee C i.
= tO y ATE o

(3)

Case 4:19-cv-00031-RRB Document1 Filed 09/12/19 Page 3 of 17

f

STRI pm, GleenT
~ Mine GeyNT wee Ape BY THe STETE OF mLZKMOTS IN
2) AOLL t Grve The LLLINOFS HTIORNEY GENK ead (Zt Ae)
CAUSK To APPEAL IN CoulT: -

cay He LL AG DEFAULTED AND FYTLED TO DENY mz, Gey
OY PLLEGHTIONS EN Té-cv- 2245 AND 7 4-32.

RR AGRECD games
To HE, EN
Re me. Geant Pee FUTURE, AS Long Rs ele

CN
és, be Oa aN CG SCHNIECT DER SRCRETHRY OF THE TULTNOTS
i) hn TM OF TRANS RIZTATLON, ULE Mk, GRYNT AS
STIFF ASSTSTANT WET THE LLL TNOTS

DE PARTMENT OF TIUGNSRORTATHON:

fy me ‘ Li SINE LEDER Med AY AGREEMENT WETH THE

KAT) UiS- Die PRIZTIN ENT (i DEFENSE

yp vier} z 2 2 IN THe BRL 9190's
HORE me, GENT IN THe Pore. 4 AMOS Te

~ MR GRANT WKS lee TALz TIED RPGAZNST Fo Frere kp

eo) SEND. RIGHTS CopelyznT AND AN ETHICS (OMRALNT
Elt The Siete or ZLULINOTS EN 2oTZ, aN

(4)

Case 4:19-cv-00031-RRB Document 1 Filed 09/12/19 Page 4 of 17
gum WoORic Products BELNG SHOTAGED, GtoGiz~rtz. a
G4) RELOCATEON, BEING FSSTGNED JOR Tasks BELOW Mr,

GIONT S SE POY Giz~vDz, AND # PRomeTton
BRING RESCINDED:

IN 20L4, mu GeynT TeensEEkRED Eom THE
D) FLENOLS DEPARTMENT OF TRYNSPORtRTCON “ID THEE
ELCCEINOSS Govenok's OFFICE,

Gy MWe LLLINoLts GovVeenor'’s GFErcr FALLED TT DD

MR GRANT To PRYROL PET EK NRRL ONE
DeLbye z MoNTYE OF

(3) EN 2015, Te LULLNoLs De wetTmeNT oF EMPLOYMENT

SRUWRITY Whon6euicr Da
7 | 2NTTED M1 Gent Fe
UNEMPLOYMENT BiMEer TS, ——

IN 2koL5,M Gleygat round HEmsELe (Z
(33) | heer a e“LF (ZACIKLIST Ep,

“NY 20637, WLW p, GRENTS AND LOetss

SSAULTIZD Miz, Gi.
Larers. ANT AT THe DDeecT

# ™ YOUNG SEXWwLy-
TON OF GizGoky Ic,

Ss * | IETS AN S :
NSSAULTIED Mh. GieanT DULG pa USTIN CHIZNDOS SEYYHILy

PRIDE wir |
. . ke
Or. THZSE ACTIONS GPE CAUSE Fore my aN

—~ EN Frog Court,

é

GANT Te APP bp.

   
  
 

r

Case 4:19-cv-00031-RRB D

 

ocument 1 ade ae. 5 of 17
~ GREGORY Ic. HOkeRES RECRUT TED CIHEN LLCINOLS

(=) CaNTIORL DISTRICT US: ATORNEY) Robs rk B, MERTON
0 TLE GLY SUIRNELL nit. GRYNT , Conserize
, AGBINS
Mi GENT) BND TS CONDUCT LLLRGYL TNTERNEEWS OF

ML GRANT'S FHMTLY, PEERS
SUP Ep: be, ) Mi2RS, Techs Co-Wolicicies , AND

GUCGerr kk. Haerts bu Ro

DGKr he :
NIVEESHO HI te TLL Gytly Sony cee

TO UzPoRT LES WoRDS AND ACT PONS To GlucGor ki HYRets
AND ZB Rongere 2. WepTON,

ip) THE WS. DEPARTMENT OF DEFENSE
@) (30) Ypres 6& mie Grants LEER To smite pe er WET

Don elp RUMSFELD CSc L
j “t — Ue THRY OF DEF, f , =
4s) 8 "STAND DOWNORDER. ON 9/42 WET eee, tN R001) GYVE

PRESIDENT Bust AND VICK PEST TSNT cen “ OF

4y) VEC. PRESIDENT CHENEY Logeriey Kok This ry —
TO GENBRYT. ) eon or
1 212yTk. PROFLTS Fa UMULT yyy
a HILLARY Ropypp CLINTON ITLLEb Cz
AIRY VZNCEZ Fost
a) CONGERL Hick. oe DN THR WHETAWETE I. SCANDIL “ON %

PUCVENT VEN :
a NCE Feastti2 Fram +r :
OnGares TRSTLFYING RE Forr

(42) PULLIP MmouNTRATEN ORDRRED THir BSSASST NATION OF DIANB
— PRINCESS OF WHLES, THE ERZTS NK Look. AT MT 5, ’

(44) RTOMWRD 1 DALEY KTLLED CHECHGO mary HARCLD LET WHAILNEONe

TLLINOZS GOVERNOR Sans THOMPSON PSS
, TSTED (2
(O) 1 DAUC YY CONCERL The muebEr oF HYROLD LEE wietuetom,

Case «s-00081 4k big Filed 09/12/19 Page 6 of 17

=~
A KLcuR2D mM DALEYS SHE OF CHT CRED * PARKING
METERS rs FRrevo-

“ |
4) . en B THOM SON (TLLINOTS NORTHERN DISTRICT U,<,
f RUT ¢ PREUED (TO PROSKUTE RICHRD 3. DALEY For
one CRRUETION IN FAXCHONGE FoR. RrclbeD DbLEY
» ‘orien a DEMOCRATIC VOTE TO Aitow SAMES
» t O WIN THe LLLINOLS GOVERNORS
Ue PUBLZ CYAN: aan

49) Ber. CLZNTON TS 2 SEk rn. RBPLST,

Buck
4} creun RAUNER Ber

BED py
LTY Repos 1 IZMYNUEL To HEDE NETIO
CLINTON WHEL Reaur, _
6) Bec WHE TT House. PNURL WORD TEN THE
LH RYN Assrste
$14 MELLEON Ly Thee rene Son aN Mle

WHITE. House ep MS UPON LEAVING THE CLINTON
UE Ria °
GF MILLIONS OF Oh WEN

TON T> Mp
hotles ive HuNDREDS
DEFENSE Contpyete, 7H US: DebreTmANT oF

~ mh bis
53) een HUGH" SUGE" kate ee a
TORE “BiG te Sms’ Walace, > NeFSToPHER
- on - ean, ENG Tit. DEVERSTON OF FUNDS Feo,

Case 4:19-cv-00031-RRB ee G an Page 7 of 17

S#DOR. Sy CHeEsTa pez
HTCuaer RophAm CLINTON LOBED For THe 1994
CRIM BEL EN EXCHANGE Fok yCam pyr

| GN CONTRI RyrzZoNns
Pom THR Peeves PRISON 7 Moke

TO Silog
T CLI PR
LE men y Ponce Felt. SPokT wETMayt Fizbe. oF

GB THE Hopyee oe

PRESCOT Rug,

4 GANIC TH
ORDER -
5 Dues (Former CZp DIRECTOR) OEE SEL Ty MEN
6?) (XK |
Don BATNES SOHNSON WHS Com
| _PRescom Busi

PELEIT EN SJEk's Muppe,

 

a v ~
UW pues | | ES)

,____u_Case.4:19-cv-00031-RRB Document1 Filed 09/12/19 Page 8 of 17

Lies [
SARMES 2. Thomson CONUZALED THE, MURDER oF
BERNBRD KPTON IY RIcHeRD Mm DeLUEY

OF DE ENS -D RGRINST THE Ung, DRPBRTMENT
e

7's /hNo 7 Aare

OF &
COMMUNISM TN OUTHE BST AST PP.
GOVERNOK CHRIS

<Ve Te Cr

2 SPRE Ppp
@ New SkRSEY

CRIGEG RTE (Foe SRESIER 3s OMRTCET Ty

_, ke LAN CLES Jee) a
@ HRS, DEAeRT ME
: AIZTMENT OF Pir SE Iv
EL Twors, Fh ilemiie iy eae PENSE er mp, GIUANT Ty
Rleeoey ap, TEAS UNDER THz N
ORC. OF MILT Trp

@ DonWiD x, Thump £3 Gurity OF /YoNn

The LUND, LLSp, LLep, ¢ =
EN leon. ey RORY. DOB, EDTX, N |
fo) NRBI2sigg, Ebyy WDUD a y we oT WET” HI TLAND, N DG, ELinb,
Pil) Hep ¢ y) ) NOWV, NORTHRRN DRANK ISLANDS, G Rc
Bare ee CLits HINE NOT FOUND Mk GeANTS AiLRGwT IONS To!
EAB USC T1915 XRAY noe
9 VC LTI5 XBRL)
AS UTI 15 (eX QU Xi OR

AS (lY Dep : cif
AS UST IL5 (EXDCBY) lide = (4)
Case 4:19-cv-00031-RRB Docu Filed 09/12/19 Page 9 of 17

T Ue
   
   
  

PECTAL COLLECTION Serve)
OPERATIONS HOMETOWN GLORT Is p

42) ees 1, S DE PSETMENT OF DK FENSE ee

Demistre Bink OPTION I2UN UNDE
THE Bawer or THe US, Deperetment oF Tus rtcr.

   

ETH J HAVE
=a YY 6F DEFENSE . A Comp)
TIORETY OF The vy SE" Comin

XD AND *

OV).

teed ft LS

17

 
(is) IN GRANT Siz les $4q TRILLION LN DAMhG rs,

/ EASTERN DISTRICT oF
ee

 

2OBRIAT Fz, PHYNE CLS-Ww-~3 6uy
MICHBEL + MIRDTG HN LIAM OGkaDYT (1$-<cv-7 SAS)S

/
LkontT&e Mm BRINKEMAC 1 §~cv-dqo 2
JESSE. WHITE AND ANTHONY J. TENG eee

RMTL DONES DID NOT FrND mk. Geawrs
PeTRoct Bb DRWON PURGRT Fons Cbies
_ AS USC T9155 (EYAL)
[Ppcle Hh. oRBmp ‘

18 US. 2915 (DBI); Oi
48 UT TELLIN |
(>) SHAWN CARTKR LS We BEST B26 Brother BkrD

67) ones Ws COATS Has A sy

MLL PENIS, TOM Hoporp His
ARG PENTS,
(52) THe SCENT CHTEES oF STAFF Sard," CLEMT Bast ZS
P Rep Gat,’

—N,

<2) STRVE sors GPS Nip ny
(© | “HTON KUTCER stop. ee ets STEVE HIBS HAs ay

"We LO, MISTRESS
“ COS (ONFizss TOK) Ts yy ATD . i, hewren

. oe BUT ATS Body wys SOUND:

(6) MARTLAND SUDGES 2 er, :

: Cpr ‘4g? MRORGE
(.. RUSSELL TI C416-Cv- 132 np N/A) LAS | L019
PAUP ENTS C18-Co-1 708) DED NOT Frwp \WIUTAM LEK Cont 1
MR GRANTS BLLEGBT Dons | + APTELE ;

- EE AG USC 147 E7eV a) Xa. - G0) WYTHE oan

1 BR 2S UCT915(C\QUBD) {Ol Wi ee
AS USC TIT 9 (oh Ae Gamer Ll og Z1 62732
REESE TY PST ATP F26- S269

  
 
 

(HD) OPERA TZON? HomETOWN GLORT ES A SEC)
COLLECTION SKRNICE CUS, DEBT ENT OF DEFENSE)

HUMAN ENTRLLLGENCK DOMESTLe BLOCK OpKRATrON

RUN UND
Sustece THI BANNER OF TYE Us, DEPIRTMENT OF

We SPRCTHL (oLLEC
TION SEeyror - Mh
err _ k LIS OB JoxrnT”

AGENCT AND NeT Lon
SRORETY AGENCY PRoGleam, meee

“TH: .
| R COMMEND ER~EIN~Cur eT AND THE SECRETB RY

OF DRFENSE HY _
Nic COMMAND PUT;
DEPRET NENT OF DEF ND PUTHORITY OF THR. Wisi

ENSE

He (Commynpk R- IN ~ Cur
RE ge dns
OF THK Mame CEN) Tent ENTRLUTE ewe Pumbona ty

RANG BG.
THR. Comm PNDER-IN -Ci, ns

ZLE Fs (zap
WB Fe
ICT EONS OF THE Ug, DRLVARTIN ENT OF DEE NS

6 TE SPRCEML @LLECT ION Seevice, NS * ANP
(a) We US, DkeReTM
OPRUAT ton? HOME Totton

COLLECT LON SERNTICE PROG SPRCZ BL
THR CLA ts Lope

sp

(2)
Case 4:19-cv-00031-RRB Doc nt1 Filed 09/12/19 Page 12 of 17
THomys Ww. CORTS HAS #SMBLL PENZS, Tom
HOPPER. DOES NOT

STHVE JoRs Hs AlyarGe PENTS, B steve Jo
HAS BN PSION IUTCHEIe SIZE PENTS,

ap SELL CLINTo
N FLED Fep
INVESTEGHTION DE Sere eURreHY OF

TO ConcEYL We mM

RECTOR. WLUiLTRM ¢, SESS fons
URDEIL OF VINCE FosTrie

   

SE eure. - He SFRCZAL ae TIon LS USCTILG (EIES ERY,

AS USLIG FS(LNEX yy
0
OF DEFENSE | We Skceempey %8 USCI91 5 (BY 7),

 

- . ete a = ' orn : . ee Fee = net me ri Ss a wa ~ - . “ hong =a" = A Pe ae Son
Case 4:19-cv-00031-RRB G2) 1 Filed 09/12/19 Page 13 of 17
a foa) Te FONOS [0 CRRRTE MRGANT Camk
Flom Th STQATEEIC DEFENSE INET LAT IVE

CMEsstE DEFENSE AGEN).

  
 

Dis
RECT oF CUMBIA Jupegcs
@ LF -w-] 134 : i
F162); (ZUDALPY B, 8D) nics Ee. BOASB EY (13<¢
PAO Gikestomice. yp, CooPn Cpe + 18-cyen).
Ri Geant & ALE CBT ans re iin as DID v-L¥06) °

| OSC :
(09) ZDVA Junge ¢ BES Bz CABO i)
ANTHONY 5. Typ ABUSC F9, OF
C13-Cv—-44q)\o oer ot "5 43) Lconty ia CXDUR)C i; )
Genpy (1g) PINE (497 of" BRINE,
MAT 13-creg aa.) py 2C13-Cv~369)¢ Seng
Di S) DZD hoT p¢ J AN
ELRGATIONS Te Bee one iit GRA NT's lal
ABUCTILE CXAB)E
AS UC TITSOLAYB)G i)

Ag yer 4p Oh .
o BCFITS (eXAXB 41),

Case 4:19-cv-00031-RRB Document1 Filed 09/12/19 Page 14 of 17
(aoa) TLSD DoNGeESs MIcHhEL J RERGRN C1I-wwBSED 3

NANCY Si IOSRNSTENGRL (18-cv-806)? AND STHCL
Mm. Yan0UL (44-cv-332) DED NOT FIND 1. GRANTS

HLLRGATTONS To BES AgUY Z9zB EAC)
AS UC TILS (eV);

Or |
28 USC LIS@YAXYB ii Jo

D Sudgs
7902) DIO nor a ZRGINTK 9

SEE AB US AIIS CXR se
LSC ABYC ;
BE USC LIT S (eV WV Don) OR
Pvt eyre SUSCHILS CE) ADBY) |: 7

AND Ze CU 3007.4 ee >
THE ZLULZNo LS ATORNE

ME GONT's AL Reerreanis BH 3 Ue tee Rae

Go) eed PRO Tia
KENDALL (47 Te

(

OYIMS (19105744 5 ohm), ZUTNGOZS8 (OUT OF
THI, LLCznNors ATTORNEY ° G15) 95
GRNE RAL FALLED To DREW Y Ain Dil: (3019

M2, GRANTS PLLE GAT :

uN 2G) Jans ;

co ze SNe CLRCULT “a
i—~_ OLS C17-me~754 Gol Wyd 7
Loc) THE MISSILE DEFENSE th oy Spring fye\,)” "€ Roa

IS LOCATED ZN FORT ¢ . |
GS) tr Iie ek, TAR ¢ “5269
Tk NOTIONDL SECURLTY BEENCY -
TGRNCT Zs Lacy : =
BLAS. TROD IN ANCHORAGE,

Case 4:19-cv-00031-RRB Document1 Filed 09/12/19 Page 15 of 17
1)

q

Ly Oor]
INO LOL ST

"

—CS2

)
f

Ia
LE

x)
1"
Qe
B®
e
7
ivan Ww
BD
~
a
~%
A
O
W

ae borat

Case 4:19-cv-00031-RRB Document1 Filed 09/12/19 Page 16 of 17

 
Case 4:19-cv-00031-RRB Document1 Filed 09/12/19 Page 17 of 17

 
